September 9, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer

The Terminal Disclaimer filed 09/08/2021 has been approved.

Drawings

The drawings were received on 09/08/2021.  These drawings are approved.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coffield et al (U.S. Patent No. 8,465,007 B2) in view of Chang (U.S. Patent Nos. 7,484,811 B2) or Smith (WO 2020086314 A1).

    PNG
    media_image1.png
    308
    272
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    240
    260
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    133
    381
    media_image3.png
    Greyscale



a frame 16 including a first side frame member, a second side frame member, a first cross frame member, and a second cross frame member that form a closed loop, the first side frame member, the second side frame member, the first cross frame member, and the second cross frame member spaced apart to define an opening therebetween (see Fig. 2), the frame also  including a plurality of first attachment features 44 on an outer perimeter of the frame; a carrier 14,31 including a first side carrier member, a second side carrier member, a first cross carrier member, and a second cross carrier member that form a closed loop (see Fig. 2), the carrier also including a plurality of second attachment features 42 on an inner perimeter of the carrier, the plurality of second attachment features engaging the plurality of first attachment features to attach the carrier to the frame; and a suspension material 12 attached to the carrier and extending over the opening in the frame.
As for claim 2, Coffield et al teach that the plurality of first attachment features is teeth 44, and wherein the plurality of second attachment features is apertures 42. 
As for claim 3, Coffield et al teach that the apertures define through-openings in the carrier so that the teeth are visible through the apertures on sides of the carrier. 
As for claim 6, Coffield et al teach that the suspension material is molded into the carrier (see the specification in column 6, lines 7-8, where it reads “….the retainer 14 can be molded about portions of the load bearing surface 12.”)
Coffield et al do not teach a continuous seat and backrest and instead teaches that the frame is that of a seat or back of a chair or bench, or the support surface of a bed, cot or other similar product.



    PNG
    media_image4.png
    307
    243
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    323
    238
    media_image5.png
    Greyscale


Smith et al (WO 2020086314 A1):

    PNG
    media_image6.png
    272
    407
    media_image6.png
    Greyscale

However, Chang (See Figures 1A and 1C) and Smith (See Figures 4A-4B) teach the concept of securing a suspension material over an opening of a frame to define a continuous seat and backrest to be old.  As for claim 7, Chang also teaches that the first side frame member, the .

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present, invention, specifically a continuous seat and backrest, some of which have frame including a plurality of first attachment features and a carrier including a plurality of second attachment features, the plurality of second attachment features engaging the plurality of first attachment features to attach the carrier to the frame, and a suspension material attached to the carrier and extending over the opening in the frame to define a continuous seat and backrest.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636